--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 SETTLEMENT AGREEMENT AND RELEASE
 
This SETTLEMENT AGREEMENT AND RELEASE (“Agreement”) is entered into between
Plaintiff Bio-Mimetics, Inc. (“Plaintiff”) and Defendant Columbia Laboratories,
Inc. (“Defendant”) (together, the “Parties”).
 
 

 
RECITALS
 
WHEREAS, Plaintiff filed Civil Action No. 1:07-cv-12389-RGS (the “Lawsuit”) in
the U.S. District Court for the District of Massachusetts on December 28, 2007,
against the Defendant, alleging various causes of action, which led to appeals
and cross-appeals in the U.S. Court of Appeals for the Federal Circuit (Appeal
Nos. 2010-1535, -1537 and 2011-1062) (the “Appeals”);
 
WHEREAS, Defendant denies each and every one of the Plaintiff’s allegations in
the Lawsuit and the Appeals;
 
WHEREAS, the Parties desire to settle and resolve the Lawsuit, the Appeals, and
any and all disputes and claims that exist, which have been or could have been
asserted among them;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties agree as follows:
 
 

 
TERMS OF AGREEMENT
 
 

1. INCORPORATION OF RECITALS. The Parties hereby incorporate the above recitals.
2.
EFFECTIVENESS OF AGREEMENT. This Agreement shall become effective immediately
upon execution by all of the Parties. The date on which the latter of the
Parties executes the Agreement shall be the Effective Date.
3. CASH PAYMENT. Within ten business days after the dismissals described in
paragraph 3, the Defendant will pay to Plaintiff $1.8 million (USD) by cashiers
check made out to Bio-Mimetics, Inc. 4.
STIPULATION OF DISMISSAL. Within ten business days after executing this
Agreement, the Parties will file an executed Stipulation of Dismissal with
Prejudice of the Lawsuit against the Defendant in the U.S. District Court for
the District of Massachusetts, and the Parties will file one or more (as needed
to effect such dismissals) executed Joint Stipulations of Dismissal with
Prejudice of the Appeals in the U.S. Court of Appeals for the Federal Circuit.
5.
RELEASES. Except for as otherwise provided in this Agreement, the Parties
release each other and their agents, attorneys, officers, directors, affiliates,
and employees of and from all claims and causes of action that were asserted in
the Lawsuit and Appeals and from all known or unknown claims, actions, causes of
actions, lawsuits, proceedings, adjustments, offsets, contracts, obligations,
liabilities, controversies, damages, rights, demands, debts, costs, expenses,
attorneys fees, losses, and recovery of any nature whatsoever, that could have
been asserted as of the date of this Agreement including, but not limited to,
any claims based on (a) the 1989 Asset Purchase, License and Option Agreement
and (b) the March 2, 1993 amendment to that agreement. This release includes any
and all disputes between the parties that relate to Columbias agreements with
Watson Pharmaceuticals concerning progesterone products.
6.
CANCELLATION OF THE 1989 ASSET PURCHASE, LICENSE AND OPTION AGREEMENT AND THE
1993 AMENDMENT THERETO. The November 22, 1989 Asset Purchase, License and Option
Agreement and the March 2, 1993 amendment thereto are hereby cancelled, void,
and of no further effect.
7.
NO ADMISSION. Neither this Agreement nor any payment hereunder shall be deemed
to be, and shall not be cited or referred to as, an admission of liability by
Plaintiff or Defendant.
8.
GOVERNING LAW. The Agreement shall be construed and integrated in accordance
with the laws of the State of Delaware, without regard to any choice of law
principles.
9.
DISPUTES. The parties shall attempt in good faith to resolve any disputes
concerning this agreement before filing a lawsuit.
10.
NOTICES. Any notices pursuant to this Agreement shall be provided to the other
Party as follows:

 
 
 

 TO BIO-MIMETICS, INC.:  
Robert J. Silverman
Foley & Lardner, LLP
111 Huntington Ave. Boston, MA  02199
(617) 342-4001

 

 TO COLUMBIA LABORATORIES, INC.: 
Charles B. Klein
Winston & Strawn LLP
1700 K Street, N.W.
Washington, DC  20006
(202) 282-5977

 
11.  
INTERPRETATION AND CONSTRUCTION. This Agreement shall be interpreted and
construed without any presumption that its provisions are to be construed
against the drafter of this Agreement.  The Parties and their attorneys fully
and equally participated in the preparation, negotiation, review, and approval
of this Agreement.

12.  
AMENDMENTS AND WAIVERS. This Agreement may be amended only by a writing signed
by all Parties.  Compliance with a provision of this Agreement may be waived
only by a writing signed by the Party waiving compliance and having capacity to
waive such compliance.

13.  
BINDING AGREEMENT. This Agreement shall be binding upon and shall inure to the
benefit of the Parties and their representatives, predecessors, successors,
heirs, survivors, personal representatives, and assigns.

14.  
SEVERABILITY. In the event that any part of this Agreement is found to be
illegal, unenforceable, void, or in violation of public policy by any court of
competent jurisdiction, it shall be deemed severable from the remainder of this
Agreement and shall in no way affect any other condition, covenant or other
provision of this Agreement.

15.  
EXECUTION OF AGREEMENT. Each Party warrants and represents that its undersigned
representative has the capacity, right, and authority to execute this Agreement.

16.  
COUNTERPARTS. This Agreement may be executed in counterparts, all of which
together shall be one instrument and all of which shall be considered duplicate
originals.

17.  
ENTIRE AGREEMENT. This Agreement embodies all of the terms and conditions of the
Settlement Agreement and Release described herein, and it is the complete
agreement among the Parties.  This Agreement supersedes and takes precedence
over any communication, whether oral or written.  The Parties acknowledge they
have not relied on any promise, representation, or express or implied warranty
outside of this Agreement.

 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, and in agreement herewith, the Parties have executed and
delivered this Agreement as of the effective date.
 
 
By:/S/ George A. Stevens    Dated: 11.24.10
      Bio-Mimetics, Inc.

 
 
By:/S/ Frank C. Condella, Jr.   Dated: Dec. 3, 2010
     Columbia Laboratories, Inc.

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------